MORRISON, Judge.
The offense is driving while intoxicated; the punishment, a fine of $50.00.
*171We find the evidence sufficient to support the verdict and proceed to pass upon appellant’s one bill of exception. It recites that appellant objected to the use of the venire on the grounds that he had not been furnished a list thereof prior to the trial and, further, that he objected to the use of the jury selected therefrom for the same reason. We find no certificate of the judge in the bill that the facts which constitute the basis of the objection are true. The mere recitation of an objection in a bill is not sufficient. It, therefore, follows that the bill presents nothing for review. Texas Digest, Crim. Law, 1901 (10)i; Garza v. State, No. 25,510, (page 6, this volume) 246 S.W. 2d 635.
Appellant, in his brief, makes reference to a hearing on motion for new trial. No record of such hearing appears before us.
Finding no reversible error, the judgment of the trial court is affirmed.